DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201810301018.3 submitted on April 4th, 2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (December 21st, 2020); (March 9th, 2021); and (November 16th, 2021) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “SCHEDULING UPLINK TRANSMISSION USING INDICATION INFORMATION”). 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites: ... the first sequence is a bit sequence ... in line 3. It is unclear if the limitation is referring to: “a bit sequence ...” in claim 2, line 7. There is insufficient antecedent basis for this limitation in the claim. 
	Claims 10 and 17 recite a similar limitation.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Tang et al. (US 2019/0274158 A1) hereinafter “Tang”.

Regarding Claims 1 and 8,
	Tang discloses a communications apparatus [see fig. 3, pg. 6, ¶79 lines 1-4, a terminal device “300”], comprising: 
	at least one processor [see fig. 3, pg. 6, ¶79 lines 1-4, a processing unit “320”], configured to execute a computer program stored in a memory [see fig. 3, pg. 6, ¶81 lines 1-4, accessing data stored in a memory (i.e. RAM)], to enable the communications apparatus to perform following operations [see fig. 3, pg. 6, ¶81 lines 1-4, to perform a first uplink transmission of the terminal device “300” by implementing step(s) of]: 
	receiving first scheduling information for scheduling first uplink transmission [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶54 lines 1-4; ¶62 lines 1-6, receiving first indication information for scheduling first uplink transmission; and physical-layer signaling], wherein the first scheduling information comprises interruption indication information [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶64 lines 1-4, the first indication information includes an uplink (UL) process number; and the physical-layer signaling is sent to the terminal device to abandon or suspend the scheduling of the first uplink transmission], and the interruption indication information indicates the communications apparatus to interrupt second uplink transmission [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶77 lines 1-11, the uplink (UL) process number is used for cancellation or configuration modification of the first uplink transmission; and the physical-layer signaling is used for instructing the terminal device to abandon or suspend the first uplink transmission]; and 
	interrupting the second uplink transmission based on the interruption indication information [see fig. 2: Step “S230”, pg. 5, ¶70 lines 1-4, the terminal device performs processing on the first uplink transmission according to the physical-layer signaling].

Regarding Claims 2 and 9,
	Tang discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”], wherein the first scheduling information comprises an interruption indication field carrying the interruption indication information [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶64 lines 1-4, the first indication information includes an uplink (UL) process number], and the interrupting the second uplink transmission based on the interruption indication information [see fig. 2: Step “S230”, pg. 5, ¶70 lines 1-4, processing on the first uplink transmission according to the physical-layer signaling] comprises: 
	interrupting the second uplink transmission when determining that a bit sequence in the interruption indication field is a first sequence [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling], wherein the first sequence is a bit sequence corresponding to the interruption indication information [see pg. 4, ¶55 lines 10-22, the first indication information includes an uplink (UL) process number used for retransmission, cancellation, suspension, and/or configuration modification of the first uplink transmission].

Regarding Claims 3 and 10,
	Tang discloses the apparatus according to claim 9 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”], wherein the first sequence is a bit sequence indicated by a network device [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling].

Regarding Claims 4 and 11,
	Tang discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”], wherein when a first time-frequency resource corresponding to the first uplink transmission overlaps a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes downlink data and the terminal device feeds back whether the downlink data is successfully received according to a preset protocol], the interruption indication information further indicates the communications apparatus to interrupt the first uplink transmission [see pg. 4, ¶57 lines 1-22, the sending of the downlink data schedules the A/N transmission of the terminal device].

Regarding Claims 5 and 12,
	Tang discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”], wherein when a first time-frequency resource corresponding to the first uplink transmission does not overlap a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes a downlink reference signal, and the terminal device feeds back to the network device a measurement result of the downlink reference signal according to a preset protocol], the operations [see pg. 4, ¶57 lines 1-22, the transmission] further comprise: 
	performing the first uplink transmission on the first time-frequency resource based on the first scheduling information [see pg. 4, ¶57 lines 1-22, the transmission of the downlink reference signal schedules the transmission of the CQI or the like, of the terminal device].

Regarding Claims 6 and 13,
	Tang discloses the apparatus according to claim 8 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”], wherein a first transmission parameter of the second uplink transmission is the same as a first transmission parameter of the first uplink transmission [see pg. 5, ¶65 lines 5-11, the physical-layer signaling carries a modified configuration parameter of the first uplink transmission, such as a modified waveform, a modified MCS, a modified transmission resource, or a modified parameter for beamforming, or any combination of the above modified parameter].

Regarding Claims 7 and 14,
	Tang discloses the apparatus according to claim 13 [see fig. 3, pg. 6, ¶79 lines 1-4, the terminal device “300”], wherein the first transmission parameter of the second uplink transmission or the first transmission parameter of the first uplink transmission [see pg. 5, ¶65 lines 5-11, the physical-layer signaling carrying a modified configuration parameter of the first uplink transmission] comprises the following parameter: 
	a hybrid automatic repeat request (HARQ) identifier (ID) [see pg. 4, ¶55 lines 10-22, a Hybrid Automatic Repeat Request (HARQ) process number of the first uplink transmission].

Regarding Claim 15,
	Tang discloses a communications apparatus [see fig. 6, pg. 9, ¶136 lines 1-4, a network device “600”], comprising: 
	at least one processor [see fig. 6, pg. 9, ¶136 lines 1-4, a processor “620”], configured to execute a computer program stored in a memory [see fig. 6, pg. 9, ¶136 lines 1-4, accessing data stored in a memory (i.e. RAM)], to enable the communications apparatus to perform following operations [see fig. 6, pg. 9, ¶136 lines 1-4, to perform a first uplink transmission of the network device “600” by implementing step(s) of]: 
	generating first scheduling information for scheduling first uplink transmission [see pg. 5, ¶63 lines 1-23, determining that an uplink transmission waveform of the terminal device need to be modified], wherein the first scheduling information comprises interruption indication information [see pg. 5, ¶63 lines 1-23. the determining the waveform of the uplink transmission signal of the terminal device in a periodical or triggered manner includes measuring an uplink reference signal sent by the terminal device], and the interruption indication information indicates a terminal device to interrupt second uplink transmission [see pg. 5, ¶63 lines 1-23, the measurement result indicates that a signal reception strength or quality of the uplink reference signal is lower than a preset threshold, or that path loss of the uplink reference signal is higher than a preset threshold]; and 
	sending the first scheduling information to the terminal device [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶54 lines 1-4; ¶62 lines 1-6; ¶63 lines 1-23, sending first indication information for scheduling first uplink transmission; and physical-layer signaling to the terminal device when it is found that there is a conflict between a high priority service and the first uplink transmission].

Regarding Claim 16,
	 Tang discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”], wherein the first scheduling information comprises an interruption indication field carrying the interruption indication information [see fig. 2: Step(s) “S210” / “S220”, pgs. 4-5, ¶55 lines 16-22; ¶64 lines 1-4, the first indication information includes an uplink (UL) process number], and the generating first scheduling information for scheduling first uplink transmission [see pg. 5, ¶63 lines 1-23, determining that an uplink transmission waveform of the terminal device need to be modified] comprises: 
	including a first sequence in the interruption indication field [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling], wherein the first sequence is a bit sequence corresponding to the interruption indication information [see pg. 4, ¶55 lines 10-22, the first indication information includes an uplink (UL) process number used for retransmission, cancellation, suspension, and/or configuration modification of the first uplink transmission].

Regarding Claim 17,
	Tang discloses the apparatus according to claim 16 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”], wherein the first sequence is a bit sequence indicated by the apparatus [see pg. 4, ¶55 lines 10-22, the network device introduces another identifier different from the HARQ process number into the first indication information to identify the uplink scheduling].

Regarding Claim 18,
	Tang discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”], wherein when a first time-frequency resource corresponding to the first uplink transmission overlaps a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes downlink data and the terminal device feeds back whether the downlink data is successfully received according to a preset protocol], the interruption indication information further indicates the terminal device to interrupt the first uplink transmission [see pg. 4, ¶57 lines 1-22, the sending of the downlink data schedules the A/N transmission of the terminal device].

Regarding Claim 19,
	Tang discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”], wherein when a first time-frequency resource corresponding to the first uplink transmission does not overlap a second time-frequency resource corresponding to the second uplink transmission [see pg. 4, ¶57 lines 1-22, when the first indication information includes a downlink reference signal, and the terminal device feeds back to the network device a measurement result of the downlink reference signal according to a preset protocol], the operations [see pg. 4, ¶57 lines 1-22, the transmission] further comprise: 
	receiving the first uplink transmission on the first time-frequency resource based on the first scheduling information [see pg. 4, ¶57 lines 1-22, the transmission of the downlink reference signal schedules the transmission of the CQI or the like, of the terminal device].

Regarding Claim 20,
	Tang discloses the apparatus according to claim 15 [see fig. 6, pg. 9, ¶136 lines 1-4, the network device “600”], wherein a first transmission parameter of the second uplink transmission is the same as a first transmission parameter of the first uplink transmission [see pg. 5, ¶65 lines 5-11, the physical-layer signaling carries a modified configuration parameter of the first uplink transmission, such as a modified waveform, a modified MCS, a modified transmission resource, or a modified parameter for beamforming, or any combination of the above modified parameter].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: LIU et al. (US 2020/0068539 A1); 
	see fig. 2, Embodiment 1, pgs. 5-7, ¶83 - ¶104. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469